Case: 17-50288      Document: 00514482777         Page: 1    Date Filed: 05/22/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 17-50288                              May 22, 2018
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ADRIAN EDWARDO PENA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:13-CR-324-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Adrian Edwardo Pena pled guilty to making a false, fictitious, and
fraudulent claim to the Government, and he was sentenced to 26 months of
imprisonment or time served. As announced at the sentencing hearing and
reflected in the written judgment, the district court deferred its decision on the
restitution amount pursuant to 18 U.S.C. § 3664(d)(5), and it subsequently
held a restitution hearing. Ninety days after the sentencing hearing, the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50288     Document: 00514482777       Page: 2   Date Filed: 05/22/2018


                                   No. 17-50288

district court issued an order directing Pena to pay $804,765.85 in restitution
to the U.S. Property and Fiscal Office for the State of Arizona.
      Approximately eight months following issuance of the restitution order,
the Government filed an application for a writ of garnishment pursuant to the
Federal Debt Collection Procedures Act (FDCPA). The Government sought
and obtained a writ of garnishment for nonexempt disposable earnings
belonging or due to Pena by his employer. After Pena’s employer filed an
answer to the writ, Pena, proceeding pro se, unsuccessfully moved to quash the
writ of garnishment. On motion of the Government, the district court issued a
final order of garnishment.
      On appeal, Pena argues that the district court abused its discretion in
denying his motion to quash and entering the garnishment order because the
record did not contain a “final judgment and commitment” that included a
restitution amount. In addition, he challenges the accuracy of the interest
calculations set forth in the garnishment order, and he argues that the record
does not reflect whether the district court intended to issue a payment
schedule, which he claims would negate any garnishment order.               He also
argues that the district court abused its discretion in failing to correct a clerical
error in the judgment.
      As to his primary argument, Pena fails to demonstrate that the final
judgment of conviction and sentence entered in his case did not extend to the
district court’s subsequent restitution order or that the district court was
required to enter an amended judgment incorporating the amount of
restitution. See, e.g., § 3664(o); Dolan v. United States, 560 U.S. 605, 608–09,
618 (2010). Because he has not shown that the district court lacked authority
to enforce the underlying restitution order through the garnishment
provisions, Pena has not shown that the district court abused its discretion in



                                         2
    Case: 17-50288     Document: 00514482777     Page: 3   Date Filed: 05/22/2018


                                  No. 17-50288

denying his motion to quash and entering the final order of garnishment. See
United States v. Elashi, 789 F.3d 547, 548 (5th Cir. 2015); United States v.
Clayton, 613 F.3d 592, 595 (5th Cir. 2010).
      Pena’s next argument concerning the interest calculations is premised
on his claim that there is no final judgment reflecting the restitution amount.
This argument too fails. The record reveals that the interest was properly
calculated based on the date the restitution order was issued. See 18 U.S.C. §
3612(f). Also without merit is Pena’s contention that there was no justification
for the garnishment order because the district court may have intended that
restitution be paid in installments. The Government is authorized under
Section 3613(a) to collect criminal fines and restitution “in accordance with the
practices and procedures for the enforcement of a civil judgment under Federal
law or State law,” including the garnishment provisions of the FDCPA. United
States v. Ekong, 518 F.3d 285, 286 (5th Cir. 2007) (quoting 18 U.S.C. § 3613(a)).
This is exactly what the Government did here.
      Lastly, Pena contends that the district court abused its discretion in
implicitly denying his request for correction of a clerical error in the judgment.
Rule 36 provides that “the court may at any time correct a clerical error in a
judgment, order, or other part of the record, or correct an error in the record
arising from oversight or omission.” FED. R. CRIM. P. 36 (emphasis added).
Pena has failed to show how he has been harmed by the alleged error.
Therefore, the district court did not abuse its discretion in denying Pena’s
request. See United States v. Mueller, 168 F.3d 186, 188 (5th Cir. 1999).
      The judgment of the district court is AFFIRMED.




                                        3